DETAILED ACTION
Response to Amendment
The Amendment filed October 30, 2020 has been entered. Claims 1 and 3 – 21 are pending in the application with claims 7 – 20 being withdrawn and claim 21 being newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0004014 – herein after Kim) in view of Fagotti, Fabian (US 2011/0171046 – herein after Fagotti) and Bae et al. (US 7,624,841 – herein after Bae.
In reference to claim 1, Kim teaches a linear compressor (10; ¶28) comprising: a shell (100) configured to couple to a suction pipe (101); a cylinder (120) that is located inside of the shell and that defines a compression space (P); a piston (130) that is located inside of the cylinder, that is configured to reciprocate relative to the cylinder, and that is configured to compress refrigerant in the compression space (see ¶32); and a muffler (300) configured to supply refrigerant from the suction pipe to the compression space, wherein the muffler comprises a plurality of mufflers (see fig. A below) that extend in a flow direction of refrigerant (in view of fig. 2: flow of refrigerant is to the right), the plurality of mufflers comprising: a first muffler (350) disposed inside the piston; a second muffler (330) coupled to a rear portion (left end) of the first muffler {as seen in fig. 2}; a third muffler (310) that accommodates the second muffler and that is coupled to a rear portion (left end) of the piston {as seen in fig. 2}.

    PNG
    media_image1.png
    654
    1145
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Kim to show claim interpretation.
Kim does not teach the first muffler comprising a variable portion defining a flow cross sectional area that increases in a flow direction of the fluid.
However, Fagotti teaches (in ¶6) that it is known that the dimensioning of the tubes and volumes in a noise muffler is directly related to the desired commitment between the noise dampening and efficiency of the compressor. Fagotti further a shape of the directional duct that comprising a variable portion defining a flow cross sectional area that increases in one direction (bottom to top). Though, Fagotti’s directional duct is used for converging the fluid, it would have been obvious to the person of ordinary skill in the art to adapt the directional duct’s shape for diverging the fluid since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to shape the first muffler of Kim such that it’s flow cross sectional area increases in one direction as taught by Fagotti in order to obtain a desired balance between the noise dampening and efficiency of the compressor, as evidenced by Fagotti
Kim, as modified by Fagotti, teaches the linear compressor wherein the first muffler comprises a variable portion defining a flow cross sectional area that increases in a flow direction of the fluid.
Kim further does not teach a perforated tube between two mufflers.
However, Bae teaches (in fig. 3) a perforated tube (170) disposed between two mufflers (i.e. two muffling spaces/regions: one on left side of 170 and one on right side of 170), wherein the perforated tube defines one or more through-holes (170) that extend in a radial direction (these holes have certain depth/thickness associated with them).
It is to be noted that when the first muffler and second muffler of Kim are coupled, it creates a muffler chamber that would be similar to the muffler chamber within element 150 in Bae. Therefore, the perforated tube would be place in the muffler chamber (circled region in fig. A above) created by the first muffler and second muffler of Kim. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a perforated tube as taught by Bae in a circled region (in fig. A above) in the compressor of Kim for the purpose of removing specific frequency noise using resonance, as recognized by Bae (see col. 5, lines 38-41). 
Kim, as modified by Bae, teaches the linear compressor further comprising 
In reference to claim 3, Kim teaches the linear compressor, wherein the first muffler (350) includes (see fig. A above): a first flow tube (flow tube A); a first coupling portion that extends radially outward from the first flow tube; and a first suction portion that extends rearward from the first coupling portion, and wherein the second muffler (330) includes (see fig. A above): a second flow tube (flow tube B), and a second coupling portion that extends radially outward from the second flow tube, the second coupling portion extending toward the first suction portion and being configured to contact the first suction portion (as seen in fig. 2 or fig. A above).
In reference to claim 4, Kim, as modified, teaches the linear compressor, wherein the perforated tube is located radially inward (in circled region shown in fig. A above) of the first coupling portion and the second coupling portion.
In reference to claim 5, Kim, as modified, teaches the linear compressor, wherein the first muffler includes (see fig. A above) a first flow tube (flow tube A), and the second muffler includes a second flow tube (flow tube C) spaced apart from the first flow tube; and wherein the perforated tube (of Bae) connects (fluidly connects) the first flow tube to the second flow tube.
In reference to claim 6, Kim, as modified, teaches the linear compressor, wherein a thickness of the perforated tube is less than a thickness of each of the first flow tube and the second flow tube (in view of fig. A: the overall thickness of tube B is less than the overall thickness of first tube A and second tube C; in radial direction, fig. 2: overall dimension of tubes can be interpreted as: 182>350>330; 
In reference to claim 21, Kim, as modified, teaches the linear compressor, wherein a front portion of the second muffler and the rear portion of the first muffler are coupled to each other and define a space (in the circled region shown in fig. A above) that accommodates the perforated tube (of Bae).
Response to Arguments
The arguments filed October 30, 2020 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior art(s) has/have been re-evaluated and re-applied to claim 1, in view of newly found references of Fagotti and Bae.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/CHIRAG JARIWALA/Examiner, Art Unit 3746